Citation Nr: 1452531	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling from March 24, 2008, 50 percent disabling from March 31, 2010, and 70 percent disabling from January 23, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1983 until September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated since October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In an October 2008 rating decision, the RO granted service connection for PTSD, evaluated at 10 percent disabling, effective from March 24, 2008.  The Veteran perfect an appeal that contested the initial 10-percent rating assigned for this disability.  See April 2009 Notice of Disagreement (NOD); January 2010 Statement of the Case (SOC); March 2010 Substantive Appeal (VA Form 9).

By an August 2013 rating decision, the RO increased the disability rating for the Veteran's PTSD from 10 percent to 70 percent disabling, effective from January 23, 2012.  By a May 2014 rating decision, the RO assigned a 50 percent rating from March 31, 2010, and continued the 70 percent rating from January 23, 2012.  

In this function, the RO has engaged in staged rating, in that the RO has assigned different ratings for distinct periods of time following the Veteran's appeal of the initial rating award for the service-connected PTSD.  As such, the question for consideration is the propriety of the initial "staged ratings" assigned during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the issue in the case is as listed on the cover page.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to a TDIU due to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From March 24, 2008, to January 22, 2010, the clinical signs and symptoms of the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity.

2.  Since January 23, 2012, the clinical signs and symptoms of the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, and mood, but his PTSD does not cause total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from March 24, 2008, to January 22, 2010, the criteria for an initial 50 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  Since January 23, 2012, the criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in October 2008, which granted service-connection for PTSD at 10 percent disabling, effective March 2008.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and private records from the Vet Center.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A contract VA PTSD examination was conducted in February 2013.  38 C.F.R. § 3.159(4).  At the VA PTSD examination the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's PTSD, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
 
Legal Criteria

The Veteran's PTSD is currently assigned a 10 percent disability rating from March 24, 2008, a 50 percent disability rating from March 31, 2010, and a 70 percent disability rating from January 23, 2012.  The Board assumes the Veteran is seeking the highest evaluation possible for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction in appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  When the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service to consider the appropriateness of the "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. at 126.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran sought VA treatment for his PTSD in May 2008.  The Veteran stated that he was "ok", that he had reduced irritability and reduced anxiety, but that his anxiety still comes and goes.  The Veteran reported that after his citalopram was increased he had decreased irritability and decreased anxiety.  The Veteran stated that he had good temper control and did not report having anger outbursts.  The Veteran reported having nightmares about twice a week with improved sleep.  The Veteran stated that he enjoyed his job, recently got a promotion, and was dating a woman.  The Veteran was deemed well groomed, calm, cooperative, polite and appreciative of the care provided.  The Veteran was not agitated, made good eye contact, and had clear speech with pleasant affect.  The Veteran's thoughts were well-organized.  He did not have thoughts of harming himself or others, and did not experience paranoia or hallucinations.  

The Veteran underwent an initial evaluation for PTSD in August 2008 which was performed by a board certified psychiatrist.  The examiner noted that the Veteran had previously been assigned a GAF score of 60, and that the Veteran developed increasing amounts of irritability and anger, with sleep disturbances and arousal after his return from the Gulf War.  After military service the Veteran was employed as a computer programmer.  The Veteran stated that he interacted with others well at his job, but outside of work he virtually had no social relationships, activities, or leisure pursuits.  The examiner stated that the Veteran did not have a history of assaultiveness or a history of suicide attempts.  The Veteran exhibited good self-care, was recently divorced for the third time, and reported having a good relationship with his mother and siblings.  The Veteran was deemed pleasant, did not exhibit impaired thought or communication, did not experience delusions or hallucinations, had good eye contact, and did not exhibit inappropriate behavior.  The Veteran was oriented to person place and time, and did not exhibit evidence of memory loss or memory impairment.  The Veteran did not have obsessive or ritualistic behavior, did not suffer from panic attacks, and did not have exhibit depressed mood.  The Veteran did not show a lack of impulse control, but was deemed easily angered.  The Veteran stated that when he takes his medication he did not experience sleep impairment.  The examiner found that the Veteran experienced persistent avoidance symptoms, and had symptoms of increased arousal.  The Veteran was assigned a GAF score of 62 which indicates some mild symptoms and some difficulty in, social functioning, but generally the Veteran functioned pretty well with some meaningful interpersonal relationships.  The Veteran showed that his ability to work remained intact.  

In April 2009 the Veteran had a mental health consult for his PTSD.  The Veteran reported major problems with sleep and that he always felt on edge when in public. The Veteran stated that medication had helped him but he still has memories about events from the Army almost daily.  The Veteran was undergoing a divorce at the time of the consult and he stated that he has some support from local friends in the area, but that he mostly keeps to himself.  The Veteran stated that he had some familial support and that he was currently employed.  The Veteran stated that he felt depressed or hopeless, had trouble falling or staying asleep, felt tired and had little energy, felt bad about himself, and had trouble concentrating.  The Veteran stated that he had anger problems as well.  The Veteran did not show suicidal or homicidal ideation, and was assigned a GAF of 59.

The Veteran received care for his PTSD in May 2009 from VA.  The Veteran reported that he was in an "ok" mood.  The examiner found that the Veteran had comfortable posture, made good eye contact, was well groomed, had normal speech, with appropriate affect, and coherent thoughts.  The examiner did not note any homicidal or suicidal ideation, obsession, or rituals.  The Veteran exhibited good insight, and good judgment.  

In November 2009, the Veteran received additional PTSD care.  The Veteran stated that he felt that his medications continue to be of benefit for his mood and anxiety but that he continues to have problems with frequent irritability.  The Veteran stated that he broke up with his girlfriend, and started seeing another woman.  The Veteran reported that he had a minor conflict at work and that he raised his voice briefly in frustration.  The Veteran stated that he has since worked everything out. The Veteran stated that he had a positive mood and was not depressed.  The Veteran reported having normal sleep.  The Veteran appeared well groomed, and appropriately dressed.  The Veteran was calm, cooperative, polite, and appreciative of care.  The Veteran maintained good eye contact and engaged in good discussion.  The Veteran's mood was moderately tense and irritable, with coherent thoughts.  The Veteran was assigned a GAF of 58.

In March 2010 the Veteran underwent a PTSD examination.  The Veteran reported that he was single and that he had a deteriorated relationship with his brother, and that he occasionally saw his sister.  The Veteran reported having a few friends.  The Veteran stated that he likes to country dance, hikes when his back is healthy, and is interested in digital photography.  The Veteran did not have a history of suicide attempts.  The Veteran stated that he had periods of agitation and verbal assualtivness.  The examiner stated that there was little change to the Veteran's current psychological functional status since his August 2008 examination.  The Veteran was clean, neatly groomed, cooperative and friendly, was in a good mood with appropriate affect, had his attention intact, did not experience delusions, and had good judgment with proper insight.  The Veteran complained of continued trouble sleeping.  The Veteran did not have homicidal or suicidal thoughts.  The Veteran stated that he had episodes of violence which included banging the counter or a wall but that he has not physically hurt a person.  The Veteran had normal memory based on examination, though the Veteran complained of impaired memory.  The Veteran experienced recurrent and instructive recollections and made efforts to avoid thoughts, feelings or conversations associated with the trauma.  The Veteran had markedly diminished interest or participation in significant activities and had a feeling of detachment or estrangement from others.   The Veteran's symptoms were deemed frequent, and moderately severe.  The Veteran was assigned a GAF of 59 and the examiner stated that since the last "exam there has, been some reduction of, social activity with more, isolation and withdrawal from previous, activities."  The examiner continued and stated that the Veteran "benefitted from treatment and has very good insight and ability to control his emotions is, somewhat better, although his general withdrawal, from social situations is predicated largely on his control issues.  He continues to work and is doing fairly well there except for occasional, outburst, of anger expression." 

A psych note from October 2012 indicates that the Veteran sought walk-in VA treatment.  The Veteran requested a service dog for his PTSD.  In December 2012 the Veteran reported without any complaints, and stated that he was down, that he was recently divorced, and that he lost his job.  The Veteran did not exhibit suicidal ideation, and did not have feelings of helplessness.  The Veteran reported that he was currently a NRA pistol instructor.

In February 2013 the Veteran underwent a PTSD Disability Benefits Questionnaire (DBQ).  The Veteran was assigned a GAF of 65.  The Veteran's symptoms were stated as detachment from others, difficulty focusing, irritability, and symptoms attributed to a sleep disorder.  The Veteran's PTSD was deemed to have the effect of reduced reliability and productivity occupationally and socially.  The Veteran stated that due to his PTSD he found that it was difficult to focus, could not work rapidly, and found it difficult to multitask.  The examiner also indicated that the due to his sleep disorder, the Veteran had trouble focusing, and was irritable.  The Veteran reported that he was unemployed since June 2011, and was working as a part time pistol instructor.  The examiner determined that the Veteran's symptoms were: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationship, impaired impulse control, and persistent delusions/hallucinations.  The examiner concluded that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.   In February 2013 the Veteran also received psychiatric VA care.  The Veteran stated that he teaches a basic pistol class and a concealed handgun license class a few times a month for a company which he enjoys.  The Veteran stated that he also does some administrative work for them.  The Veteran stated that he enjoys target shooting, and that he was dating a woman.  The Veteran stated that he experienced nightmares up to three times a week.       

VA treatment records from July 2013 show that the Veteran had trouble sleeping partially due to pain to his back and knee.  The Veteran also reported in July 2013 that he had a flashback after eating white rice.  A psychiatry outpatient follow-up from October 2013 is associated with the record.  The Veteran stated that his medications have helped him.  The Veteran reported having improved symptoms since his February 2013 visit.  The Veteran stated that he had improved mood, less anxiety and good symptom control.  The Veteran stated that he experienced continued nightmares.  The Veteran stated that he worked at Lowe's part time for twenty hours a week.  The Veteran stated that when F16's fly over his work it triggers flashbacks.  The Veteran stated that he was experiencing increased back and knee pain, which modifies his activity.  The Veteran stated that he was not experiencing anger or irritability, and that he is able to cope sufficiently.  The Veteran stated that he tries to stay positive and that he seldom feels depressed.  The Veteran stated that he did not have any negative or suicidal thoughts.  The Veteran stated that he was able to sleep six and half to seven hours a night.  The Veteran was found to be: well groomed, calm, cooperative, polite, relaxed and not agitated, the Veteran made good eye contact, had regular speech, was in a good mood with good control of anxiety, had well organized thoughts, good concentration, and no homicidal or suicidal thoughts.  The Veteran was assigned a GAF of 62.  VA treatment records from November 2013 show that the Veteran stated that he called in sick to work due to his back pain.  In January 2014 the Veteran stated that he was still working at Lowe's and modifies his activities.  While seeking endocrine care, the Veteran stated that he did not experience a decrease in his enjoyment of life, was not sad or grumpy, and did not experience deterioration in work performance.     

Private treatment records from the Vet Center from August 2012 are associated with the record.  Treatment notes show that the Veteran reported hypervigilance, isolative behavior and avoidance of places or situations that he believes are dangerous.  The Veteran was unemployed and recently divorced at the time. The Veteran stated that he blames his PTSD medications and their side effects of drowsiness for his loss of employment because he would fall asleep on the job.  The Veteran experienced difficulty in forming new intimate relationships due to his wife's infidelity with another service member while she was deployed.  The Veteran showed disorganized thinking.  The Veteran stated that he was jumpy when being touched while sleep, he always observed the situation when he was out, he trusted nobody to have his back, and he avoided fireworks displays, loud noises and balloons popping.  The August 2012 assessment found that the Veteran was interested in working on his social skills, so that he can get into a healthy relationship, and that he was awaiting approval for unemployability.  

In October 2012 the Veteran stated that he was dating a few women and he adopted two puppies.  In December 2012 the Veteran stated that he sometimes says rude comments and that his older attitudes may need to be amended in the work place or when meeting new people.  In January 2013 the Veteran reported that his financial situation was getting critical, and was unable to pay his credit card, utilities, and house payment.  In February 2013 the Veteran stated that he was working part time teaching gun classes and was making enough money to pay his bills.  In March 2013 the Veteran relayed an instance in which he became irritable and angry in public at a restaurant.  In April 2013 the Veteran had a follow up visit with the Vet Center.  The Veteran stated that he was uneasy when out at a restaurant.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 50 percent evaluation for the period prior to January 23, 2012.  The Veteran's treatment records show consistent difficulty with sleep impairment, the need for medication, with anger and irritability.  The Veteran displayed anger and irritability issues, with no history of violence, and while demonstrating good impulse control, had anger outburst in public. His mood was often described as depressed and his GAF score was between 58 and 60 for the period under consideration.

During this period the record reflects that the Veteran exhibited depressed mood, detachment, anger, chronic sleep impairment, irritability, occasional poor concentration, and disturbances in mood.  The Veteran relayed being interested in meeting new women, had hobbies which included hiking, and target practice, and adopted puppies which he cared for.  The Veteran exhibited concentration issues at work and detachment from others and not wanting to associate with the public.  The Veteran also relayed issues with meeting new people and dating.  These symptoms are consistent with and similar to many of those contemplated by the criteria for a 50 percent rating, such as disturbances in motivation and mood and difficulty in establishing and maintaining effective relationships, which also coincides with GAF scores which show moderate impairment based on PTSD symptoms during the relevant period.

The evidence of record, however, does not reflect a higher level of impairment as contemplated by the criteria for a 70 percent rating prior to January 23, 2012.  Although the Veteran showed symptoms of irritability, occasional anger outbursts, sleep impairment, and recurrent thoughts during that time, these symptoms do not rise to the level of social and occupational impairment with deficiencies in most areas.  The Veteran has not exhibited violent behavior and has only merely thought of violent acts.  Crucially, the Veteran was able to engage in part-time work, as a gun instructor, was interested and determined to meet new people and was motivated to seek care for his PTSD.  Though the Veteran reported feeling of occasional depression, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean that his PTSD rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent rating.  The Veteran does not have near-constant anxiety or panic that would be more consistent with a 70 percent rating.  Rather, his mood varied from good to depressed, as shown over the course of his VA treatment.  Thus, the Veteran's symptoms do not exhibit deficiencies in the Veteran's ability to work, judgment, thinking, or mood of the severity, frequency, and duration contemplated in a 70 percent rating.  

Since January 23, 2012, the Board finds that a disability rating in excess of the currently assigned 70 percent rating is not warranted.  During this time, the Veteran was also competent, able to communicate clearly, did not exhibit gross impairment to cognition, was not inappropriate, did not suffer from constant delusions, did not show a persistent intent to commit violence, and was not disoriented to his location.  Moreover, the record evidence reflects that the Veteran has been capable of working at least two part-time jobs, one as a gun instructor and another with a home improvement store, which does not indicate that the Veteran is experiencing total occupational and social impairment.  Given that the record evidence does not indicate a level of impairment to support a determination of total occupational and social impairment at any time, a 100 percent schedular rating is not warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran exhibits symptoms of depressed mood, anger outbursts, sleep impairment, and arousal.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.


ORDER

From March 24, 2008, to January 22, 2012, entitlement to an initial 50 percent rating, but not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 

From January 23, 2012, entitlement an initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Board finds that a claim of entitlement to a TDIU due to the Veteran's PTSD may be reasonably inferred by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the evidence of record indicates that the Veteran was employed full-time until June 2011.  The private treatment records from August 2012 indicate the Veteran related that the side effect of drowsiness due to his PTSD medication led to his termination, because it would cause his to fall asleep on the job.  The information of record further indicates that since June 2011 the Veteran continues to work, albeit part-time, as a gun instructor, teaching basic pistol classes and concealed handgun classes.  And, as early as February 2013, the information of record indicates that he also works twenty hours per week part-time at Lowe's.  Upon review, however, the Board is unable to ascertain from the record whether the Veteran's part time jobs constitute substantially gainful employment or only marginal employment.  Accordingly, the Board is of the judgment that a remand for additional development in this regard is required, in order to fairly consider a claim for TDIU due to the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to service-connected PTSD.  The RO should then assist the Veteran in obtaining any additional evidence properly identified following the current procedures set forth in 38 C.F.R. § 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to service-connected PTSD, to include consideration of whether the requirements for referral to the Director of the Compensation and Pension Service have been invoked under 38 C.F.R. § 4.16(b).  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond. This matter should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


